 Case: 5:11-cr-00065-KKC Doc #: 55 Filed: 03/08/21 Page: 1 of 4 - Page ID#: 558




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

UNITED STATES OF AMERICA,                                CRIMINAL NO. 5:11-65-KKC-1
      Plaintiff,

V.                                                         OPINION AND ORDER

SHANE LEE PATTERSON,
      Defendant.


                                        ** ** ** ** **

       This matter is before the Court on the defendant Shane Lee Patterson’s second

motion requesting that the Court order his release from prison. (DE 49). Patterson pleaded

guilty, on August 3, 2011, to transportation of child pornography (DE 23). He was sentenced

to 240 months of imprisonment by judgment dated on November 11, 2011. (DE 32). He now

moves the Court to modify his sentence under 18 U.S.C. § 3582(c)(1)(A), which provides for

what is commonly referred to as “compassionate release.” For the following reasons,

Patterson’s motion (DE 49) is denied.

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court

could not grant a motion for compassionate release unless the director of the Bureau of

Prisons (BOP) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act

amended § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed

by the defendant himself “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 §

603 (Dec. 21, 2018). The Sixth Circuit has determined that the occurrence of one of the two
 Case: 5:11-cr-00065-KKC Doc #: 55 Filed: 03/08/21 Page: 2 of 4 - Page ID#: 559




events mentioned in the statute is a “mandatory condition” to the Court granting

compassionate release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the

government “properly invoke[s]” the condition, the Court must enforce it. Id. at 834. Here,

the government concedes that more than 30 days have passed since Patterson requested

the Warden to file a motion for a compassionate release on his behalf (DE 51 at 3; see DE

51-1 & 51-2). Therefore, the Court has authority to consider Patterson’s request for

compassionate release.

       The compassionate release statute permits this Court to “reduce the term of

imprisonment” and “impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment.”

18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

the Court may grant this relief only if it finds that “extraordinary and compelling reasons

warrant such a reduction,” and the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

       The statute does not define what it means to be “extraordinary and compelling.” The

commentary to the policy statement by the Sentencing Commission applicable to Section

3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

the policy statement applies only to motions filed by the BOP and does not apply when a

defendant moves for compassionate release on his own behalf. United States v. Jones, 980

F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

by the reasons enumerated in §1B1.13’s application note. See id.; United States v. Elias, 984

F.3d 516 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

a court may exercise its “full discretion” to determine whether the defendant has
                                              2
 Case: 5:11-cr-00065-KKC Doc #: 55 Filed: 03/08/21 Page: 3 of 4 - Page ID#: 560




demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

       In this case, Patterson has not presented any evidence that his present

circumstances are different than any other defendant incarcerated during the COVID-19

pandemic. Patterson states that he suffers from asthma and has contracted the virus once

before. On account of having been infected with the COVID-19 virus, Patterson argues he

now relies more on his inhaler. Even assuming, however, that extraordinary and

compelling circumstances do exist that warrant a sentence reduction, the Court must still

consider whether “the factors set forth in section 3553(a) to the extent that they are

applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 980

F.3d at 1107-1108. These factors include:

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed--
             (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner; [and]

       (3) the kinds of sentences available;

18 U.SC. § 3553(a)(1)-(3).

       The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

established in the guidelines; “any pertinent policy statement” issued by the Sentencing

Commission; “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct”; and “the need to provide

restitution to any victims of the offense. § 3553(a)(4)-(7).
                                                3
 Case: 5:11-cr-00065-KKC Doc #: 55 Filed: 03/08/21 Page: 4 of 4 - Page ID#: 561




       The Court considered these factors extensively at Patterson’s sentencing hearing

and has reconsidered them for purposes of this motion. The presentence report states that

Patterson has a lengthy criminal history, with crimes ranging from burglary to sexual

exploitation of a child. (PSR, ¶¶ 29-41). Notably, this is Patterson’s second conviction

related to the victimization of minors; as such, a minimum sentence of 15 years is required

by statute and Patterson has only served approximately 10 of those years.

       Further, evidence exists that Patterson continued to contact a 13-year-old victim

while he was incarcerated on his previous child exploitation conviction. (Id., ¶ 7). Based

upon the record before it, the Court cannot find that Patterson would not pose a danger to

the safety of the community, especially minors, if he were to be released. Patterson must

focus on taking necessary steps to rehabilitate himself, so to ensure that he will lead a

quality life upon his release. But, for now, considering the need for Patterson’s prison term

to deter future criminal conduct, promote respect for the law, and provide just punishment,

release is simply not appropriate.

       Accordingly, in consideration of the § 3553(a) factors, for the reasons stated in this

opinion and at the time of Defendant’s sentencing, it is not appropriate to order his release

at this time. The Court HEREBY ORDERS that Defendant Shane Lee Patterson’s motion

for compassionate release (DE 49) is DENIED.

       Dated March 08, 2021




                                             4
